Title: Abigail Adams 2d to Elizabeth Cranch, 4 February 1779
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



My Dear Myrtilla
Plymouth Feb 4 1779

If aney person had told me the night I left Braintree that I should have ben at Plymouth almost seven weaks and have received only one letter from my Mamma and too from my Myrtilla I should have thought they ware capable of telling a falshood but I find it too true. I had almost taken up a resollution not to have wrote to aney of my Braintree friends untill I had received letters from them, but you know that second thoughts are often the best and I think I will put them in mind that thare is such a person gone out of Braintree as one Nabby Adams. Perhaps they have forgot it; or thought her of so littel consequence that they never troubled themselves to write to her or even to think of her; I assure you she takes it not a little hard. You will suppose me prejudiced in her favour; and would it be strainge if I ware; why rearly I dont think it would.
I have this afternoon seen the farce no dought you will have seen before this rearches you. Some suppose it wrote by Mr. Gimey Huse. I should like to know your opinion of it. I think some caractters are taken of very well. It is much more severe upon the tories than the whigs which is something strange unless he is a turncoat.

I must now bid you adeiu with asureing you that neither time nor distance shall ever obliterate that affection with wich I remain your sincere friend,
Mercella

 

Sunday eve Feb 7

Yesterday I had the pleasure to receive your kind letter of jan 31; I should write you a longer letter by this oportunity but I expect General Waren will go tomorow Morning and I shall not have time as it is now late in the evening. You will suppose I am quite contented here as I am when I tell you that I have ben hear seven weaks and have not ben out but twice excepting to Mrs. Lothrops whare I visiat often. Once I have ben to Mr. Watsons he has a very agreable Laidie and too Deaughters Miss Betsey and Miss Ellen they are very agreable young Laidies, but I cannot give you aney further decription of them as I have a very bad pen and so sleeppy that I dont know what I write and must bid you adieu.
